Christianson, Ch. J.
(dissenting). I am unable to agree with either the conclusion or the reasoning of the majority opinion.
The plaintiff brought this action to recover the possession of two certain horses upon which it held a chattel mortgage. The defendant in his answer admitted that there appeared of record in the register of deed’s office a chattel mortgage as set forth in the complaint, and denied the other allegations of the answer. As “a further defense and counterclaim,” the defendant averred that he was the owner of one certain mare, which had been taken from his possession by the sheriff, under the claim and delivery proceeding instituted by the plaintiff ancillary to this action. The answer prayed judgment for a dismissal of plaintiff’s action, and for the return of the mare in question or the value thereof, and for damages of detention.
The mortgagor, Christian Arveson, w:as called as a witness in behalf of the plaintiff. He testified that he was the owner of the horses *556described in the mortgage, and that they were at his farm in McHenry county at the time the mortgage was executed. "When asked, “"Where did you get those animals,” he answered, “I bought them from Mr. Erickson.” He also testified that he gave his note to Mr. Erickson for the purchase price and paid him some cash which was to be indorsed on the note. (During the course of the trial the defendant in this action, on plaintiff’s demand, produced the note, and it was offered in evidence and is part of the evidence in this case.)
On cross-examination Arveson was asked, among others, the following questions:
Q. You didn’t have anything to do with Mr. Erickson in the buying of these horses ?
A. Yes, sir.
Q. Did you see him ?
A. I went there to see him and looked the horses over and bought them.
Q. You, yourself, went there, did you?
A. Yes, sir, my wife, took me over there, she had the horse.
Q. Now, who was it talked with Mr. Erickson about buying these horses, you or your wife?
A. Well, I went there and talked with him and looked at the horses and bought them.
Q. You did ? Isn’t it a matter of fact that your wife went with you to look at these horses and to buy them ?
A. To look at the horses ?
Q. Yes.
A. No.
Q. Didn’t you tell me out there in the lobby that your wife had told you he had a nice team over there, that she could buy, just yesterday or the day before ?
A. I don’t remember telling you anything like that.
Q. Now is your memory— You have a good memory on these things, have you ?
A. I was asked about that, but I didn’t say that.
*557Q. How much were you to pay for the team ?
A. Well, whatever the note amounted to and then the cash deducted.
Q. Who went over to get the horses?
A. Well, I was there and told Mr. Erickson that I thought my wife could probably lead one behind the buggy, home.
Q. Who went to get the horses, your or your wife ?
A. I went as much as anybody, and I sent her over afterwards after the other one.
Q. Do you remember Mr. Morrow and Mr. Erickson being out at your place at the time you turned the horses back ?
A. At the time I turned them back ?
Q. Yes.
A. I don’t remember of ever turning them back.
Shortly thereafter, and during the course of the same cross-examination, defendant’s counsel asked Arveson the following question: “Now, as a matter of fact, your wife went over there and bargained for these horses, didn’t she?” Upon an objection to this question being sustained, and following a certain colloquy between the trial judge and defendant’s counsel, defendant withdrew from the case, and refused to take any further part in the trial. The proceedings immediately following the above question are set forth in the majority opinion, and it would be useless duplication to set the same forth at length in this ■opinion.
As stated in the majority opinion, the trial court, after the conclusion of the colloquy, specifically informed defendant’s attorney .that the ruling made was not intended as any intimation “that the defendant is prevented from setting forth the defense set forth in paragraph 3 of his counterclaim or the other defenses of his counterclaim.”
The record also shows that a little later the following further colloquy took place:
The Court: The defendant withdraws then ?
Mr.. Campbell: We withdraw from any further participation, as ¡shown on the record.
*558While there are authorities tending to support the views of the trial court that title in a third person must be specially pleaded in order to be available as a defense in an action to recover possession of peiv sonal property (Dyson v. Ream, 9 Iowa, 51; Patterson v. Clark, 20 Iowa, 429; Tell v. Beyer, 38 N. Y. 161; Weaver v. Barden, 49 N. Y. 286), I do not believe this to be the correct rule. Under a general denial the defendant should be permitted to introduce any evidence which directly tends to controvert the allegations of the complaint. But it by no means follows that a judgment should be reversed because the trial court made some erroneous ruling either with respect to the pleadings of the examination of witnesses, or both. Appellate courts “do not sit to decide moot questions, but to redress real grievances.” McGregor v. Great Northern R. Co. 31 N. D. 471, 489, 154 N. W. 261, Ann. Cas. 1917E, 141. And the question presented to an appellate court is not whether the theories of the trial court or its rulings were in all instances abstractly correct, but whether the complaining party has been prejudiced, and prevented from receiving a fair trial, by reason of the ruling or action complained of. As was said by the supreme court of Wisconsin in a well-reasoned decision: “Stability of determinations of trial courts is of inestimable importance, both to the-parties and the public. Technical defects, however numerous, should not constitute a basis for efficient interference. They should not count at all in that regard. Doubts should be resolved in favor of stability. Errors, however clear, .inexcusable, or numerous, should be regarded as inconsequential, unless, manifestly, had they not occurred the result to the complaining party might, within reasonable probabilities, have been substantially more favorable to him.” Samulski v. Menasha Paper Co. 147 Wis. 285, 293, 133 N. W. 142; see also 4 C. J. 924.
The precise error assigned by the defendant, and upon which the reversal is based, in this case, is that defendant was denied an opportunity to cross-examine the witness, Arveson. The right of cross-examination is a valuable one, and a trial court may not unduly restrict, or arbitrarily limit, cross-examination to the prejudice of'any party, but “the scope, extent, and methods used in cross-examination of witnesses is largely within the discretion of the trial court, and its rulings in relation thereto will not constitute a ground for reversal except in a clear case of abuse of discretion.” 4 C. J. p. 823.
*559It is elementary that tbe appellant bas tbe burden of showing error. And when error is predicated upon a denial of cross-examination “the record must disclose with reasonable certainty that tbe alleged error in excluding tbe evidence resulted in substantial injury to tbe complaining party.” 4 C. J. pp. 76, 77, § 1864. It will be noticed that tbe witness.Arveson bad already specifically testified on cross-examination that be, and not bis wife, bad. purchased tbe horses and paid for them by executing a note, and paying some money. Tbe note was produced by tbe defendant, and is part of tbe evidence in this case. In view of tbe answers already given, it is highly improbable that tbe witness Arveson would have given any answer in response to tbe question under consideration which would have been favorable to tbe defendant in this case. It will also be noted that tbe court expressly restricted tbe ruling to tbe witness Arveson, and that be specifically stated that by tbe ruling be did not intend to prevent defendant from establishing tbe matters set -forth in bis defense and counterclaim.
It is true tbe trial judge intimated during tbe colloquy that be considered evidence tending tó show that Mrs. Arveson was tbe owner of tbe horses to be inadmissible, unless such ownership was specially pleaded. This statement by tbe trial judge, however, was anticipatory. When it was made, defendant was not introducing evidence in support of bis defense, but was cross-examining one of plaintiff’s witnesses. It is elementary that a party may not as a matter of right introduce evidence “in support of bis case or defense, during tbe cross-examination of bis adversaries or bis adversaries’ witnesses.” 38 Cyc. 1355. It will be noted that the trial court expressly limited tbe ruling to tbe witness Arveson, and stated that be did not intend to intimate that be would prevent defendant from introducing evidence in support of tbe defense or counterclaims "set forth in the answer. It will be noted, further, that tbe trial court expressly offered to permit tbe answer to be amended so as to permit tbe defendant to introduce evidence in support of bis proposed defense. This offer was without condition. This being so, it seems clear "that, in any event, the ruling was merely harmless error. Dyett v. Harney, 53 Colo. 381, 127 Pac. 226. Defendant’s counsel bad already specifically outlined bis proposed defense, and it is beyond my comprehension bow or in what manner be could have *560been prejudiced by conforming to the trial court’s suggestion that the answer be amended.
It is contended that the statement by the trial court as to the need of amending the answer might have had a prejudicial effect upon the jury. This contention is so obviously without merit as to be worthy of no extended consideration. If the contention is sound, it would follow that when it becomes necessary to amend a pleading during the course of a trial, the jury should be discharged and a new jury impaneled to try the case upon the amended pleading.
As already stated the question presented to this court is whether the appellant has affirmatively established by the record that he was prevented from obtaining a fair trial by reason of the rulings complained of. Unless he has done so, the judgment should be affirmed. Can it be said upon the record in this case that the defendant was prevented from obtaining a full and fair trial by reason of the rulings of the trial court ? Was it not the action of defendant’s counsel, if anything, which prevented defendant from proceeding with the trial, presenting any defense he might have had, and obtaining a full and fair hearing on the merits ? It seems to me that upon the record in this case both of these questions should be answered against the appellant. In this connection it should also be noted that errors which occur during the course of a trial are frequently cured or rendered harmless by subsequent happenings. In the case at bar, the alleged error could, and probably would, have been cured or rendered harmless by subsequent occurrences, if the defendant had not withdrawn from the case. The withdrawal was after the court had offered to permit the answer to be amended. The defendant reiterated his withdrawal after the court had stated, in effect, that defendant would be permitted to introduce evidence to show that he was the owner of the horses (and this of course would include evidence as to the source of the title), — under paragraph 3 of the answer. Of course, as already stated, the time had not yet arrived for defendant to introduce evidence in support of his affirmative defense and counterclaim. In fact the entire discussion with respect to the sufficiency of the answer was anticipatory of what might, or would, arise during the presentation of defendant’s side of the case. But, of course, in this case there was no opportunity to cure the alleged error, or render it harmless. Nor was there any opportunity to ascer*561tain 'whether defendant did in fact have any evidence tending to show that he did in fact sell the horses to Mrs. ‘Arveson and afterwards received them back from her. This was brought about by defendant’s withdrawal from the case.
So far as I can find the instant case is anomalous in the annals of jurisprudence. At least no reported case has been cited by defendant’s counsel, and none has been found by any of the members of this court presenting a similar situation.
An appellate court is entitled to have before it the entire record in order to determine whether the complaining party has been prejudiced. And I have grave doubts if a party, who by his own actions in effect prevents a trial from being completed, and a complete record from being presented, is in any position to assert error. If the holding of the majority in this case is sound, then in case the trial court unduly restricts the cross-examination of plaintiff’s first witness, defendant may rest upon the technical error made, refuse to participate any further in the trial, and come to this court and obtain a reversal of the judgment, —the rendition of which he did nothing to prevent. He may prosecute an appeal and obtain such reversal, even though the trial court expressly offers to permit the cross-examination to continue, providing the defendant amends the answer in conformity with an offer of proof which defendant has already made orally in the court.
In my opinion the defendant has not shown by the record presented on this appeal that he was prevented from having a fair trial by reason of any ruling made by the trial court.